DocuSign Envelope ID: 3D60B078-78EA-4730-AE25-F9C12FC3F588
                     Case 20-21112                Doc 1-1 Filed 12/05/20 Entered 12/05/20 07:41:14                                        Desc
                                                        Signature Pages Page 1 of 8

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                        Chapter you are filing under:
                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                      Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Part 7:   Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                  and 3571.

                                  A. Scott Lewis                                                    Linda Lewis
                                  Signature of Debtor 1                                             Signature of Debtor 2

                                  Executed on      December 4, 2020                                 Executed on     December 4, 2020
                                                   MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
DocuSign Envelope ID: 3D60B078-78EA-4730-AE25-F9C12FC3F588
                             Case 20-21112               Doc 1-1 Filed 12/05/20 Entered 12/05/20 07:41:14                                   Desc
                                                               Signature Pages Page 2 of 8




     Fill in this information to identify your case:

     Debtor 1                    A. Scott Lewis
                                 First Name                     Middle Name             Last Name

     Debtor 2                    Linda Lewis
     (Spouse if, filing)         First Name                     Middle Name             Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                        12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                           Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


                   No

             Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                    Declaration, and Signature (Official Form 119)


           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
           that they are true and correct.

            X                                                                           X
                  A. Scott Lewis                                                            Linda Lewis
                  Signature of Debtor 1                                                     Signature of Debtor 2

                  Date       December 4, 2020                                               Date    December 4, 2020




    Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: 3D60B078-78EA-4730-AE25-F9C12FC3F588
                           Case 20-21112                 Doc 1-1 Filed 12/05/20 Entered 12/05/20 07:41:14                                   Desc
                                                               Signature Pages Page 3 of 8



     Fill in this information to identify your case:

     Debtor 1                 A. Scott Lewis
                              First Name                        Middle Name                  Last Name

     Debtor 2                 Linda Lewis
     (Spouse if, filing)      First Name                        Middle Name                  Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        4/19
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

     Part 12:       Sign Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.


     A. Scott Lewis                                                           Linda Lewis
     Signature of Debtor 1                                                    Signature of Debtor 2

     Date         December 4, 2020                                            Date     December 4, 2020

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
     No
     Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
     No
     Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
DocuSign Envelope ID: 3D60B078-78EA-4730-AE25-F9C12FC3F588
                           Case 20-21112                 Doc 1-1 Filed 12/05/20 Entered 12/05/20 07:41:14                                 Desc
                                                               Signature Pages Page 4 of 8

     Fill in this information to identify your case:                                                       Check as directed in lines 17 and 21:

     Debtor 1              A. Scott Lewis                                                                    According to the calculations required by this
                                                                                                             Statement:
     Debtor 2              Linda Lewis                                                                        1. Disposable income is not determined under
     (Spouse, if filing)                                                                                              11 U.S.C. § 1325(b)(3).
     United States Bankruptcy Court for the:            Northern District of Illinois                              2. Disposable income is determined under 11
                                                                                                                       U.S.C. § 1325(b)(3).
     Case number
     (if known)
                                                                                                              3. The commitment period is 3 years.
                                                                                                                   4. The commitment period is 5 years.

                                                                                                               Check if this is an amended filing
    Official Form 122C-1
    Chapter 13 Statement of Your Current Monthly Income
    and Calculation of Commitment Period                                                                                                                       04/20

     Part 4:           Sign Below
             By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

         X                                                                              X
              A. Scott Lewis                                                                Linda Lewis
              Signature of Debtor 1                                                         Signature of Debtor 2
             Date December 4, 2020                                                          Date December 4, 2020
                  MM / DD / YYYY                                                                 MM / DD / YYYY
             If you checked 17a, do NOT fill out or file Form 122C-2.
             If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




    Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                               page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
DocuSign Envelope ID: 3D60B078-78EA-4730-AE25-F9C12FC3F588
                        Case 20-21112                    Doc 1-1 Filed 12/05/20 Entered 12/05/20 07:41:14                               Desc
                                                               Signature Pages Page 5 of 8

     Fill in this information to identify your case:

     Debtor 1            A. Scott Lewis

     Debtor 2           Linda Lewis
     (Spouse, if filing)

     United States Bankruptcy Court for the:            Northern District of Illinois

     Case number
     (if known)                                                                                                   Check if this is an amended filing

    Official Form 122C-2
    Chapter 13 Calculation of Your Disposable Income                                                                                                        04/19




     Part 4:       Sign Below



               By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.


           X                                                                              X
                A. Scott Lewis                                                                Linda Lewis
                Signature of Debtor 1                                                         Signature of Debtor 2
        Date December 4, 2020                                                           Date December 4, 2020
             MM / DD / YYYY                                                                  MM / DD / YYYY




    Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                          page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
DocuSign Envelope ID: 3D60B078-78EA-4730-AE25-F9C12FC3F588
                  Case 20-21112                Doc 1-1 Filed 12/05/20 Entered 12/05/20 07:41:14                        Desc
                                                     Signature Pages Page 6 of 8




                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS

                                  RIGHTS AND RESPONSIBILITIES AGREEMENT BETWEEN
                                     CHAPTER 13 DEBTORS AND THEIR ATTORNEYS

            (Court-Approved Retention Agreement, Use for cases filed on or after September 19, 2016)
                                             (Signature Page)
            Date: December 4, 2020
            Signed:

             A. Scott Lewis                                                      David H. Cutler
                                                                                 Attorney for the Debtor(s)

             Linda Lewis
             Debtor(s)

             Do not sign this agreement if the amounts are blank.




                                                                                                   Local Bankruptcy Form 23c




            Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
DocuSign Envelope ID: 3D60B078-78EA-4730-AE25-F9C12FC3F588
                        Case 20-21112                    Doc 1-1 Filed 12/05/20 Entered 12/05/20 07:41:14                                Desc
                                                               Signature Pages Page 7 of 8
    B2030 (Form 2030) (12/15)
                                                                   United States Bankruptcy Court
                                                                         Northern District of Illinois
                 A. Scott Lewis
     In re       Linda Lewis                                                                                       Case No.
                                                                                      Debtor(s)                    Chapter      13

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
    1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
           be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                  For legal services, I have agreed to accept                                                  $                  4,500.00
                  Prior to the filing of this statement I have received                                        $                       0.00
                  Balance Due                                                                                  $                  4,500.00

    2.     $     310.00       of the filing fee has been paid.

    3.     The source of the compensation paid to me was:

                     Debtor            Other (specify):

    4.     The source of compensation to be paid to me is:

                     Debtor            Other (specify):

    5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                 copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

    6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

           a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
           b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
           c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
           d.    [Other provisions as needed]


    7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                              CERTIFICATION
           I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
     this bankruptcy proceeding.

         December 4, 2020
         Date                                                                        David H. Cutler
                                                                                     Signature of Attorney
                                                                                     Cutler and Associates, Ltd.
                                                                                     4131 Main St
                                                                                     Skokie, IL 60076
                                                                                     847-673-8600 Fax: 847-673-8636
                                                                                     cutlerfilings@gmail.com
                                                                                     Name of law firm




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
DocuSign Envelope ID: 3D60B078-78EA-4730-AE25-F9C12FC3F588
                        Case 20-21112                    Doc 1-1 Filed 12/05/20 Entered 12/05/20 07:41:14                   Desc
                                                               Signature Pages Page 8 of 8




                                                                   United States Bankruptcy Court
                                                                         Northern District of Illinois
                A. Scott Lewis
     In re      Linda Lewis                                                                                 Case No.
                                                                                      Debtor(s)             Chapter    13




                                                         VERIFICATION OF CREDITOR MATRIX

                                                                                            Number of Creditors:                              12




                The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
                (our) knowledge.




     Date: December 4, 2020
                                                                           A. Scott Lewis
                                                                           Signature of Debtor

     Date: December 4, 2020
                                                                           Linda Lewis
                                                                           Signature of Debtor




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
